

117 SRES 276 ATS: Congratulating the University of Florida Gators for winning the 2021 National Collegiate Athletic Association Division I Men’s Tennis Championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 276IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Rubio (for himself and Mr. Scott of Florida) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the University of Florida Gators for winning the 2021 National Collegiate Athletic Association Division I Men’s Tennis Championship.Whereas, on May 22, 2021, the University of Florida Gators Men’s Tennis Team (referred to in this preamble as the Gators) won the 2021 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Men’s Tennis Championship;Whereas the 2021 NCAA Division I Men’s Tennis Championship is the first NCAA Division I Men’s Tennis Championship the Gators have won;Whereas the Gators defeated Baylor University’s Men’s Tennis Team in the NCAA Division I Men’s Tennis Championship;Whereas this marks the 42nd national title for the University of Florida Gators Athletics programs;Whereas men’s tennis is the 15th sport in which the University of Florida has won a national title;Whereas the University of Florida is 1 of 2 programs in the Nation to win at least 1 national championship in every fully contested season since the 2008–2009 season;Whereas the championship victory clinching match was won by Ben Shelton, son of Gators Head Coach Bryan Shelton;Whereas Gators player Blaise Bicknell—(1)holds a perfect record in dual matches in his career; and(2)is the fourth player in Gators history to go undefeated in dual matches;Whereas Gators Head Coach Bryan Shelton—(1)is the fifth coach across all NCAA sports to coach a men’s and women’s national championship winning team; and(2)the first coach in NCAA history to lead a men's program and women's program to a NCAA Division I Tennis Championship; andWhereas the following entire Gator roster and coaching staff contributed to the NCAA Division I Men’s Tennis Championship victory: Associate Head Coach Tanner Stump, Volunteer Assistant Coach Scott Perelman, and student athletes Andy Andrade, Brian Berdusco, Blaise Bicknell, Josh Goodger, Will Grant, Lukas Greif, Johannes Ingildsen, Sam Riffice, Ben Shelton, and Duarte Vale: Now, therefore, be itThat the Senate— (1)congratulates the University of Florida Gators Men’s Tennis Team and the students, alumni, faculty, staff, and trustees of the University of Florida, for winning the 2021 National Collegiate Athletic Association Division I Men’s Tennis Championship; and(2)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)the President of the University of Florida, Kent Fuchs;(B)the Athletic Director of the University of Florida, Scott Stricklin; and(C)the Head Coach of the University of Florida Gators Men’s Tennis Team, Bryan Shelton. 